DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive because it is too generic.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Montagnino (US # 6,472,617) in view of Yoshida (US # 6,590,166). With respect to claim 1, the Montagnino reference discloses a weight measuring apparatus (Figs. 2A & 2B) comprising: a base (5) having a top side with a weighing surface (7); at least one strut (17) extending upwardly from the base (5); a top segment (10) mounted on the at least one strut and having a substantial horizontal extension component and at least one digital display and operator control unit arranged in a region of the top segment (Col. 4, ll. 1-12). The Montagnino reference does not disclose the receiving and connecting device to connect to a removable display and operator control unit. However modifying a personal scale to have a removable control and display unit as shown by the example of the Yoshida reference that shows a scale with a receiving (7) and connecting (33) device and a removable display and operator control unit (2), and it would have been obvious to modify the scale of Montagnino to include a removable remote control and display unit for the convenience of the user.
	With respect to claim 2, the specific location of the display and control device on the top segment would have been an obvious design choice as its specific location would not affect the basic operation of the device1.
	With respect to claim 3, modifying the top segment to have two different receiving & connection locations for the removable display and control unit would have been an obvious design 2.
With respect to claims 4 and 5, Yoshida discloses that the control and display unit (2) can be connected to the scale base electronics (Fig. 2) either wirelessly (Fig. 3) or with a cable (Fig. 4).
	With respect to claim 6, modifying the top segment (10) of Montagnino to have two different receiving & connection locations for the removable display and control unit would have been an obvious design choice, as our reviewing court has held that a mere duplication of parts, without more, would have been obvious3.
	With respect to claims 11-14, equipping a medical scale with an adjustable height measuring device was well known in the art and would have been an obvious modification to make to the scale of Montagnino to enable a user to measure height.
	With respect to claim 15, the scale of Montagnino is a stand scale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Petrucell reference (US # 9,186,073) shows a scale with a removable display and control unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
        2 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
        3 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).